internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 4-plr-134984-02 date date legend parent sub1 sub2 sub3 sub4 sub5 sub6 sub7 sub8 sub1 branch sub2 branch plr-134984-02 amalco b c d e country x business a company y dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was requested and submitted in letters dated august september october and and date the information submitted with regard to this ruling_request is summarized below facts parent is a publicly traded country x corporation parent is a holding_company whose principal assets are the stock of sub1 and sub2 sub1 is a country x corporation sub1 engages in business a in country x and other countries including the united_states through subsidiaries and branches in the united_states sub1's primary indirect subsidiaries engaged in business a are sub3 sub4 and sub5 sub1 also operates through a branch in the united_states sub1 branch sub1 has outstanding common and nonvoting preferred_stock all of which is owned by parent sub2 is a country x corporation sub2 engages in business a in country x and in the united_states in the united_states sub2's direct business a is managed principally through its wholly owned subsidiary sub6 whose principal operating subsidiary is sub7 sub2 also operates in the united_states through operating subsidiaries of sub8 and a branch sub2 branch sub2 has outstanding voting common and nonvoting preferred_stock parent and sub1 own approximately b and c percent respectively of sub2's common_stock sub2's preferred_stock is publicly plr-134984-02 traded and constitutes less than d percent of the total value of sub2 stock neither parent nor sub1 own any shares of sub2's preferred_stock as part of parent's desire to integrate certain of its operations parent has engaged and contemplates engaging in the following transactions sub2 plans to sell its shares of stock in sub6 sub1 and sub2 have transferred certain of their subsidiaries to company y in exchange for e percent of company y's stock and parent is considering transferring the sub1 branch to sub3 and the sub2 branch to one of parent's companies in the united_states proposed transactions for what have been represented to be valid business reasons the following transactions have been proposed sub1 and sub2 will be amalgamated under the provisions of the relevant country x corporate law the amalgamation will result in the combination of sub1 and sub2 into one country x corporation amalco that will be a continuation of sub1 and sub2 such that all of the property of sub1 and sub2 immediately before the amalgamation will become property of amalco by virtue of the amalgamation all of the liabilities of sub1 and sub2 immediately before the amalgamation will become liabilities of amalco by virtue of the amalgamation and the shares of the capital stock of sub2 owned by sub1 will be either cancelled or transferred to parent before the amalgamation representations in connection with this ruling_request the following representations have been made a the fair_market_value of the amalco stock and other consideration received by the sub1 and sub2 shareholders will be approximately equal in each instance to the fair_market_value of the sub1 and sub2 stock surrendered in the exchange b there is no plan or intention for parent to sell or otherwise dispose_of any of the shares of amalco c amalco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each plr-134984-02 of sub1 and sub2 immediately prior to their respective transactions for purposes of this representation amounts paid_by each of sub1 or sub2 to any dissenters in connection with the amalgamation amounts paid_by each of sub1 or sub2 to shareholders who receive cash or other_property in connection with the amalgamation amounts used by each of sub1 or sub2 to pay its reorganization expenses in connection with the amalgamation and all redemptions and distributions except for regular normal dividends made in connection with the amalgamation by each of sub1 or sub2 immediately preceding the transfer will be included as assets of sub1 or sub2 held immediately prior to their respective transactions d after the transactions parent will be in control of amalco within the meaning of sec_368 of the internal_revenue_code e amalco has no plan or intention to reacquire any of its stock issued in the transactions f except for sub2's planned sale of its shares of sub6 stock sub1's and sub2's transfer of certain of their subsidiaries to company y in exchange for certain of company y's stock and parent’s possible transfer of the sub1 branch to sub3 and the sub2 branch to one of parent's companies in the united_states amalco has no plan or intention to sell or otherwise dispose_of any of the assets of sub1 and sub2 acquired in the transactions except for dispositions made in the ordinary course of business g the liabilities of sub1 assumed by amalco plus the liabilities if any to which the transferred assets are subject were incurred by sub1 in the ordinary course of its business and are associated with the assets transferred h the liabilities of sub2 assumed by amalco plus the liabilities if any to which the transferred assets are subject were incurred by sub2 in the ordinary course of its business and are associated with the assets transferred i following the transactions amalco will continue the historic_business of sub1 or use a significant portion of sub1's historic_business_assets in a business and continue the historic_business of sub2 or use a significant portion of sub2's historic_business_assets in a business j at the time of the transactions amalco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in amalco that if exercised or converted would affect parent’s acquisition or retention of control of amalco as defined in sec_368 k amalco sub1 sub2 and parent will pay their respective expenses if any incurred in connection with the transactions plr-134984-02 l there is no intercorporate indebtedness existing between amalco and sub1 between amalco and sub2 or between sub1 and sub2 that was issued acquired or will be settled at a discount m no two parties to the transactions are investment companies as defined in sec_368 and iv n the fair_market_value of the assets of sub1 transferred to amalco will equal or exceed the sum of the liabilities assumed by amalco plus the amount of liabilities if any to which the transferred assets are subject o the fair_market_value of the assets of sub2 transferred to amalco will equal or exceed the sum of the liabilities assumed by amalco plus the amount of liabilities if any to which the transferred assets are subject p the total adjusted_basis of the assets of sub1 transferred to amalco will equal or exceed the sum of the liabilities to be assumed from sub1 by amalco plus the amount of liabilities if any to which the transferred assets are subject in each instance q the total adjusted_basis of the assets of sub2 transferred to amalco will equal or exceed the sum of the liabilities to be assumed from sub2 by amalco plus the amount of liabilities if any to which the transferred assets are subject in each instance r neither sub1 nor sub2 is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 s as part of the amalgamation the sub2 preferred shares will be exchanged for amalco preferred shares that will be identical to the sub2 preferred shares currently outstanding additional representations have been made with respect to the proposed transactions as follows aa sub1 owns united_states real_property interests as defined in sec_897 bb the sub2 branch does not own any united_states real_property interests as defined in sec_897 except for leasehold interests it holds in connection with its business a see sec_1_897-1 of the income_tax regulations cc the stock of the united_states subsidiaries of sub1 or sub2 do not constitute united_states real_property interests as defined in sec_897 plr-134984-02 rulings based solely on the information and representations submitted with the ruling_request we rule as follows for federal_income_tax purposes the amalgamation transaction will be treated as a a transfer by sub1 of all its assets and liabilities to amalco in exchange for voting common_stock of amalco and preferred_stock of amalco b a transfer by sub2 of all its assets and liabilities to amalco in exchange for voting common_stock and preferred_stock of amalco with the same terms as the existing outstanding_stock of sub2 and c i the distribution by sub1 and sub2 of all of the amalco voting common_stock to parent in exchange for all parent’s voting common_stock in sub1 and sub2 respectively ii a distribution by sub1 of all of the amalco preferred_stock that it holds to parent in exchange for parent’s sub1 preferred_stock and iii the distribution by sub2 of all the amalco preferred_stock to the sub2 preferred shareholders in exchange for all the sub2 preferred_stock in connection with the separate reorganizations of sub1 and sub2 as described above each of the transfers by sub1 and sub2 of all or substantially_all of its assets to amalco in exchange for amalco common and preferred_stock and the assumption by amalco of the liabilities of sub1 and sub2 followed by the distribution by sub1 and sub2 of the amalco stock to parent and the sub2 preferred shareholders respectively in complete_liquidation of sub1 and sub2 will each constitute a reorganization within the meaning of sec_368 sub1 and sub2 will each be a_party_to_a_reorganization within the meaning of sec_368 with respect to its respective reorganization amalco will be a_party_to_a_reorganization within the meaning of sec_368 with respect to both reorganizations for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each of sub1 and sub2 immediately prior to the respective transactions no gain_or_loss will be recognized by sub1 and sub2 in each instance upon the transfer of their assets to amalco in exchange for amalco common and preferred_stock and the assumption by amalco of the sub1 and sub2 liabilities sec_361 and sec_357 no gain_or_loss will be recognized by sub1 and sub2 in each instance upon the distribution of amalco common and preferred_stock to parent and amalco preferred_stock to the sub2 preferred shareholders as described above in exchange for sub1 and sub2 common and preferred_stock sec_361 amalco will recognize no gain_or_loss upon the receipt of the assets of sub1 and sub2 in each instance in exchange for amalco common and preferred_stock as described above sec_1032 plr-134984-02 amalco’s basis in the assets of sub1 and of sub2 will be the same as the basis of those assets in the hands of sub1 and sub2 respectively immediately prior to the transfer sec_362 the holding_period of the assets of sub1 and sub2 acquired by amalco will include the period during which those assets were held by sub1 and sub2 sec_1223 no gain_or_loss will be recognized by parent upon the receipt of the amalco stock in exchange for its sub1 and sub2 stock as described above sec_354 no gain_or_loss will be recognized by the sub2 preferred shareholders upon the receipt of the amalco preferred_stock in exchange for their sub2 preferred_stock as described above sec_354 the basis of the shares of amalco common_stock and preferred_stock received by parent will be the same as the basis of the respective shares of sub1 common_stock and preferred_stock surrendered in exchange therefor sec_358 allocated as prescribed in sec_1_358-2 the holding_period of the amalco common and preferred_stock received by parent and the holding_period of the amalco preferred_stock received by the sub2 preferred shareholders will include the respective periods during which parent and the sub2 preferred shareholders held the sub1 and sub2 stock surrendered in exchange therefor provided the sub1 and sub2 stock was held as a capital_asset on the date of the exchange sec_1223 amalco will be an acquiring_corporation within the meaning of sec_381 and amalco will succeed to and take into account items described in sec_381 of sub1 and sub2 subject_to the conditions and limitations specified therein and in sec_381 caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning sub2's planned sale of its shares of sub6 stock sub1's and sub2's transfer of certain of their subsidiaries to company y in exchange for certain of company y's stock parent’s possible transfer of the sub1 branch to sub3 and the sub2 branch to one of plr-134984-02 parent's companies in the united_states the application of sec_897 to the amalgamation see sec_1_897-6t and sec_1_897-5t and notice and the application of sec_1_884-2t to the amalgamation procedural statements this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely ____________________________ lewis k brickates acting chief branch office of associate chief_counsel corporate
